Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Claims 1 – 17 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed with the RCE.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 17, same reasons of Action sent on 11/20/2020.

The closest references are found based on the updated search:
Hsu (US 2018/0351314 A1) discloses an adapter, comprising: a first housing; a second housing, wherein the first housing and the second housing are assembled together and define an interior space; a circuit board accommodated in the interior space; an electrical connector electrically connected with the circuit board, the electrical connector comprising: an insulation body 
Song et al. (US 2018/0124921 A1) suggests a connector assembly, comprising: an adapter including: (a) a cylindrical outer conductor having an inner wall; (b) a columnar center conductor disposed in the outer conductor; and (c) an insulator disposed between the outer conductor and the center conductor to electrically isolate the outer conductor from the center conductor; and a first receptacle adapted to be assembled onto a first end of the adapter and including: (a) a cylindrical first outer terminal having a first annular protrusion on an outer wall of a first end thereof, the first outer terminal and the outer conductor only in electrical contact through the first annular protrusion electrically contacting the inner wall of the outer conductor; (b) a columnar first center terminal disposed in the first outer terminal; and (c) a first insulation body disposed between the first outer terminal and the first center terminal to electrically isolate the first outer terminal from the first center terminal (see claim 1).
Panella et al. (US 2014/0141643 A1) teaches that the wires of the cable stub lengths are terminated to the adapter patch panel connectors by way of insulation displacement terminals (see claim 5).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9, and 17, therefore claims 1 – 17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/26/2021